PER CURIAM.
Joseph Phillips appeals from a judgment imposing concurrent, indeterminate five-year terms for two felony charges of grand theft by receiving stolen property. The sole issue presented on appeal is whether the district court abused its sentencing discretion. We hold that the sentences are not excessive and we affirm the judgment of conviction.
Pursuant to a plea bargain by which the state moved to dismiss ten pending felony charges, Phillips pled guilty to two counts of grand theft by receiving stolen property. These charges arose out of a series of burglaries of several Boise businesses. Phillips initially was linked to the crimes by his operation of a janitorial service in several businesses adjacent to those which had been burglarized. Property stolen from various places was found in a search of Phillips’ residence. The presentence investigation report showed that Phillips had a prior criminal record including one felony, for grand theft, and several offenses involving narcotics. At the time of Phillips’ arrest, he was on parole for the offense of delivery of a controlled substance.
We note that Phillips’ charges arose before the enactment of the Unified Sentencing Act, I.C. § 19-2513. In the plea bargain the state agreed to recommend concurrent, indeterminate sentences on each count not to exceed five years. Although the district judge noted circumstances which would justify a higher sentence, the court agreed to conform the sentence to the state’s recommendation. Having reviewed the full record and having considered the sentencing criteria set forth in State v. Toohill, 103 Idaho 565, 650 P.2d 707 (Ct.App.1982), we conclude that the district court did not abuse its discretion by imposing the sentences. The judgment is affirmed.